Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 are pending.

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art teaches of changing the transmission order and transmission cycle (See Fan and Patil) based on the changes to the priority of the data/user (See Ichimaru). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce: “A communication device, comprising: a transmission unit that transmits predetermined information to a base station in accordance with a preset transmission order and a preset transmission cycle, and that transmits the transmission order and a specific signal to other communication device when the communication device is in a specific state; a receiving unit that receives, from the other communication device, a preset transmission order and a specific signal  of the other communication device; and a control unit that changes the transmission order and the transmission cycle and controls the transmission unit to transmit the predetermined information to the base station when the receiving unit receives the specific signal from the other communication device, when the communication device is in the specific state, the control unit shortens the transmission cycle and calculates a transmission timing of the predetermined information by advancing the transmission order to a first, and controls the transmission unit to transmit the predetermined information to the base station, and when the receiving unit receives the specific signal from the other communication device, the control unit extends the transmission cycle and calculates a transmission timing of the predetermined information by comparing the transmission order with the received transmission order of the other communication device and changing the transmission order, and controls the transmission unit to transmit the predetermined information to the base station”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichimaru (US# 2020/0005644), Fan (US# 9,338,683), Patil et al. (US# 9,998,945).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.